Citation Nr: 0001971	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  95-42 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a heart disorder, 
including as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active military service from July 1956 to 
October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied, in pertinent part, service 
connection for exposure to ionizing radiation, to include a 
heart disorder.

In May 1995, a notice of disagreement was received by the RO 
in which the veteran expressed disagreement with the denial 
of service connection for residuals of radiation exposure, to 
include a heart disorder, nervousness, depression, and gout.  
In May 1995, the veteran was issued a statement of the case 
in which the RO characterized the issues in this case as 
service connection for residuals of exposure to ionizing 
radiation; service connection for a heart disorder; service 
connection for a nervous condition, to include post-traumatic 
stress disorder (PTSD); and service connection for gout.  In 
June 1997, the veteran was afforded a personal hearing at the 
RO before the undersigned member of the Board.  At this 
Travel Board hearing, the veteran indicated that the issues 
on appeal were appropriately characterized as service 
connection for gout; service connection for a nervous 
disorder, to include PTSD; and service connection for a heart 
disorder.  The veteran further confirmed that he sought 
service connection for each of the above issues as secondary 
to exposure to ionizing radiation.

In a November 1997 decision, the Board denied the claims of 
entitlement to service connection for gout and a nervous 
disorder, to include PTSD, to include as secondary to 
exposure to ionizing radiation, as not well-grounded.  The 
Board remanded the issue of service connection for a heart 
disorder, including as secondary to exposure to ionizing 
radiation to the RO for further development.  Following 
accomplishment of the requested development, the RO continued 
the denial of the issue on appeal, and this issue has since 
been returned to the Board for further appellate 
consideration.

The Board's decision on the claims for service connection for 
a heart disorder, including as secondary to exposure to 
ionizing radiation is set forth below.  

The Board notes that the veteran filed a Motion for Extension 
of Time until September 12, 1999, to reply to the most recent 
supplemental statement of the case issued in April 1999.  The 
Board notes that his case was held until after that date, but 
that no additional statements or evidence have been received 
in connection with the case subsequent to the August 1999 
written brief presentation of the veteran's representative.  
.  


FINDINGS OF FACT

1.  The veteran served in the Unites States Navy from July 
1956 to October 1960.  He had 3 years and 11 months of 
foreign/sea service and served aboard the USS Philip which 
might have been close enough to the test site of Operation 
Hardtack I for the veteran to have seen a high altitude 
rocket detonation blast.  

2.  The medical evidence shows that a heart disability was 
first manifested many years after the veteran's discharge 
from active duty.

3.  The veteran's heart disability is not among the diseases 
recognized by the VA to be specific to radiation-exposed 
veterans; these diseases only include leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, and cancer of the urinary tract.

4.  The veteran's heart disability is not among the diseases 
recognized by the VA to be "radiogenic diseases;" these 
diseases only include all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum; and lymphomas other than 
Hodgkin's disease.

5.  There is no competent medical evidence of a nexus between 
current heart disability and any incident of service, to 
include competent medical evidence showing that 
arteriosclerosis, cardiovascular-renal disease, valvular 
heart disease, and/or hypertension were diagnosed within one 
year of the veteran's discharge from service.  


CONCLUSION OF LAW

The claim for service connection for heart disability, 
including as due to exposure to ionizing radiation during 
service, is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In June 1997, the veteran was afforded a personal hearing at 
the RO before the undersigned member of the Board.  During 
this hearing and in written correspondence, the veteran 
asserted that he was exposed to ionizing radiation during 
service.  He maintained that while stations aboard the USS 
Philip, he witnessed a hydrogen explosion which was part of 
Operation Hardtack I.  He related that he was exposed from 
the waist up.  Thereafter, he related that he became sick for 
a 3 to 4 day period and was provided pills.  Following 
service, he indicated that he initially had heart problems in 
1986 and had undergone multiple heart procedures.  

At the outset, in the April 1999 supplemental statement of 
the case, the RO indicated that that Operation Hardtack I 
1958, U.S., Atmospheric Nuclear Weapons Tests, Nuclear Test 
Personnel Review did not show that the USS Philip was 
involved in the testing, but it was acknowledged that the USS 
Philip might have been close enough to the test site for the 
veteran to have seen the detonation blast.

The service medical records are negative for any complaints, 
findings, or diagnosis of a heart disability.  

The post-service medical records reflect both VA and private 
treatment of heart disability.  However, this treatment was 
not rendered until 1991 and thereafter.  The veteran was 
admitted to a VA domiciliary facility from October 1991 to 
November 1992 for treatment of multiple cardiovascular 
disabilities and procedures to include cardiac 
catheterization which were performed during VA 
hospitalization.  His records show that the veteran had a 
history of congestive heart failure, two heart attacks, and 
two percutaneous transluminal coronary angioplasties (PTCAs).  

In January 1993, the veteran was treated by a physician 
affiliated with the Miami Valley Hospital for left anterior 
descending (LAD) obstruction and right coronary obstruction.  
He was thereafter treated from August to November 1994 for 
complaints of angina and ischemia.  Another cardiac 
catheterization was recommended.  

In September 1994, the veteran was afforded a VA general 
medical examination which revealed coronary artery disease.  

In December 1994, the veteran was admitted to Miami Valley 
Hospital for angioplasty of the right coronary artery.  Right 
coronary artery lesion was diagnosed.  In May 1995, the 
veteran underwent another cardiac catheterization.  In June 
1995, the veteran was hospitalized at a VA facility for 
coronary artery bypass grafting times three.  Thereafter, he 
was admitted to a VA domiciliary to complete rehabilitation.  
In December 1995, he underwent another cardiac 
catheterization as well as coronary angiogram and left 
ventriculogram.  In August 1996, the veteran was treated for  
arteriosclerotic heart disease (ASHD).  

In July 1997, the veteran was seen at the Miami Valley 
Hospital for questionable unstable angina.  Cardiac testing 
and evaluation revealed three vessel coronary artery disease 
manifested by complete of high grade stenosis of the right 
coronary artery, circumflex and LAD with patent graft.  
Hypertension was also noted.  In September 1997, veteran was 
admitted to Miami Valley Hospital for another cardiac 
catheterization as well as coronary angiography and left 
ventriculography.  

The Board notes that in the aforementioned post-service 
medical records, there is no medical opinion establishing a 
nexus between the veteran's heart disability and service to 
include alleged exposure to radiation during service.  The 
initial record of treatment is in 1991.  There is no medical 
opinion which establishes that a heart disability was present 
within one year of the veteran's discharge from service.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including arteriosclerosis, cardiovascular-renal disease, 
valvular heart disease, and/or hypertension, if manifested to 
a compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Regulations specifically governing claims 
for service connection due to exposure to ionizing radiation 
in service are set forth, and will be addressed, below.

However, the threshold question to be addressed with respect 
to this claim for service connection is whether the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If not, the 
claim must fail and there is no further duty to assist in its 
development.  Id.; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom.  Epps v. West, 118 S.Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well-grounded.  Epps v. Brown, 9 Vet. App. 
341 (1996).

In order for claim for service connection to be well-
grounded, there must be competent evidence of: (1) a current 
disability (usually, a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, as appropriate); and (3) a nexus (that is, 
a link or a connection) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  

"Although the claim need not be conclusive, the statute [38 
U.S.C.A. § 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303; Montgomery v. Brown, 4 Vet. App. 343 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
nexus requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection manifested 
itself to a compensable degree within the prescribed period.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993). 

At the outset, the Board notes that the veteran is a lay 
person without appropriate medical training and expertise; as 
such, his assertions regarding medical causation are not 
probative because lay persons are not competent to offer 
medical opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Board will consider the evidence of record, in light of 
the applicable laws and regulations, in order to ascertain if 
his assertions are supported by the competent medical 
evidence in this case.  

Diseases specific to radiation-exposed veterans, such as 
various forms of cancers, listed under 38 C.F.R. § 3.309(d), 
will be presumed to have been incurred in active service if 
the veteran participated in a "radiation risk activity" such 
as onsite participation in an atmospheric nuclear test.  38 
C.F.R. § 3.309(d)(3)(ii).  The diseases recognized by the VA 
to be specific to radiation-exposed veterans are leukemia 
(other than chronic lymphocytic leukemia), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, and cancer of the urinary tract.  38 
C.F.R. § 3.309(d)(2).  

Other "radiogenic" diseases, such as any form of cancer, 
listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service in an ionizing radiation exposed veteran may be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
the diseases recognized by the VA to be "radiogenic 
diseases;" are all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum; and lymphomas other than 
Hodgkin's disease.  However, service connection may also be 
granted for disability based on exposure to ionizing 
radiation, like all disabilities, when there is specific 
medical evidence linking it to such incident.  Combee v. 
Brown, 34 F.3d 1039, 1043- 45 (Fed. Cir. 1994).  

Thus, service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, there 
are certain types of cancer that are presumptively service-
connected if they become manifest in a radiation-exposed 
veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).  38 C.F.R. § 3.311 provides instruction on 
the development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

The Board (like the RO) has carefully reviewed this appeal 
under all three of the legal theories by which service 
connection could be granted for the veteran's skin cancer.  
However, the veteran cannot prevail in his claim for service 
connection under any of the theories.

First, the claimed disability is not included in the list of 
conditions that may be presumptively service-connected by an 
individual who participated in a radiation-risk activity, as 
set forth at 38 C.F.R. § 3.309(d).  

Secondly, the claimed disability is not included in the list 
of "radiogenic diseases" at 38 C.F.R. § 3.311(b).  As 
noted, that regulation does not create a presumption of 
service connection, but merely accords the claimant special 
processing of the claim.  However, since the veteran does not 
have one of the "radiogenic diseases," this was not 
necessary.  

Thirdly, the Board has also whether service connection may be 
granted pursuant to the traditional approach to service-
connection claims, i.e., on the basis of medical evidence of 
a specific nexus between service and the claimed disability.  
See Combee; Ramey v. Gober, 120 F.3d 1239, 1245 (Fed. Cir. 
1997).  However, as indicated above, the post-service medical 
records do not include a medical opinion establishing a nexus 
between the veteran's heart disability and service to include 
alleged exposure to radiation during service.  Likewise, 
there is no medical evidence or opinion that establishes that 
a heart disability was present within one year of the 
veteran's discharge from service.  In the absence of 
competent medical evidence of a nexus between current heart 
disability and service (to include exposure to radiation 
therein), to include evidence that the disability was 
manifested to a compensable degree within one year of 
discharge from service, there is no basis upon which the 
Board can conclude that the veteran's heart disability is 
attributable to in-service radiation exposure or other 
incident of service.  The claim is not well-grounded as the 
third prong of Caluza has not been met.  

For all the foregoing reasons, the Board concludes that the 
veteran has failed to submit a well-grounded claim for 
service connection for heart disability.  As such, VA is 
under no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground  the claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

While, with respect to claims that are not well-grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  A review of the correspondence in this 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claims and was 
advised of what evidence was needed in order to support his 
claims.

Finally, the Board acknowledges that the issue is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).


ORDER

The claim for service connection for heart disability, 
including as a result of radiation exposure, is denied as not 
well grounded.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

